Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 October 2022 has been entered.

Response to Arguments
2.	Applicant’s arguments, see page 5, line 10, filed 05 October 2022, with respect to the rejection of Claims 6 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections, have been fully considered and are, in light of the claim amendments made, persuasive.  Therefore, said rejections have been withdrawn.
3.	Applicant’s arguments, see page 5, line 28, filed 05 October 2022, with respect to the rejection of Claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Hikita et al. (Japanese Patent Publication No. JP WO2013/161862 A1), hereinafter Hikita; and Claims 4-10 under 35 U.S.C. 103 as being unpatentable over Hikita et al. (Japanese Patent Publication No. JP WO2013/161862 A1), hereinafter Hikita, and further in view of Ando et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2016/153044 A1, utilizing United States Patent Publication No. US 2018/0095366 A1 as an English language equivalent), hereinafter Ando; have been fully considered and are, in light of the claim amendments made, persuasive.  Therefore, said rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ahn et al. (Korean Patent Publication No. KR 2016-140360 A), hereinafter Ahn, and Kubota et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2010/013623 A1), hereinafter Kubota.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
5.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (Korean Patent Publication No. KR 2016-140360 A), hereinafter Ahn, and further in view of Kubota et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2010/013623 A1), hereinafter Kubota.
7.	Regarding Claims 1-2 and 11, Ahn teaches (Paragraphs [0037-0047]) an epoxy group-containing resin. Ahn teaches (Paragraphs [0048-0072]) a polyfunctional thiol compound comprising a compound represented by Formula (T1) of the present application. Ahn teaches (Paragraphs [0048-0072]) a compound represented by Formula (m 1) of the present application. Ahn teaches (Paragraphs [0048-0072]) a content of the polyfunctional thiol compound is 0.01 to 5 parts by mass with respect to 100 parts by mass of the epoxy group-containing resin. Ahn teaches (Paragraphs [0108-0109]) forming a photosensitive resin film on a support. Ahn teaches (Paragraphs [0048-0072]) the polyfunctional thiol compound contains pentaerythritol tetrakis(3-mercaptobutyrate) or 1,4-bis(3-mercaptobutyloxy)butane.
8.	However, Ahn fails to explicitly teach a cationic polymerization initiator. Furthermore, Ahn fails to explicitly teach the epoxy group-containing resin contains a novolac epoxy resin. Furthermore, Ahn fails to explicitly teach exposing the photosensitive resin film. Furthermore, Ahn fails to explicitly teach developing the exposed photosensitive resin film to form a negative-tone pattern.
9.	Kubota teaches (Paragraph [0137]) a cationic polymerization initiator. Furthermore, Kubota also teaches (Paragraphs [0161-0163]) the use of a radical polymerization initiator, e.g. 2,2′-azobisisobutyronitrile, which is similarly taught by Ahn (Paragraph [0047]).
10.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn to incorporate the teachings of Kubota to comprise a cationic polymerization initiator, as a cationic polymerization initiator can be used together with a radical polymerization initiator, e.g. 2,2′-azobisisobutyronitrile, as recognized by Kubota.
11.	Kubota teaches (Paragraph [0058]) the epoxy group-containing resin contains a novolac epoxy resin. Also, Kubota teaches (Paragraph [0058]) an epoxy group-containing resin, such as those taught by Ahn (Paragraphs [0037-0047]).
12.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn to incorporate the teachings of Kubota wherein the epoxy group-containing resin contains a novolac epoxy resin can be used together with an epoxy group-containing resin, such as those taught by Ahn, as recognized by Kubota.
13.	Kubota teaches (Paragraphs [0145-0150]) exposing the photosensitive resin film. Kubota teaches (Paragraphs [0145-0150]) developing the exposed photosensitive resin film to form a negative-tone pattern. Kubota teaches (Paragraphs [0145-0150]) the exposure and development of the photosensitive resin film can produce a photoresist pattern useful in the fabrication of semiconductor devices.
14.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn to incorporate the teachings of Kubota to comprise exposing the photosensitive resin film; and developing the exposed photosensitive resin film to form a negative-tone pattern. Doing so would be useful in the construction of photoresist films thus subsequent semiconductor devices, as recognized by Kubota.

15.	Claims 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (Korean Patent Publication No. KR 2016-140360 A), hereinafter Ahn, and further in view of Kubota et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2010/013623 A1), hereinafter Kubota; and further in view of Weber et al. (United States Patent Publication No. US 2005/0260522 A1), hereinafter Weber.
16.	Regarding Claims 4 and 6, Ahn in further view of Kubota teaches all of the limitations of the negative-tone photosensitive resin composition of Claim 1 of the present application above. However, Ahn in further view of Kubota does not explicitly teach a base film, the negative-tone photosensitive resin composition of Claim 1 of the present application, and a cover film laminated in that order. Furthermore, Ahn in further view of Kubota does not explicitly teach delaminating the cover film from the photosensitive resist film according to Claim 4 of the present application to expose the photosensitive resin film; adhering the delaminated face of the photosensitive resist film to laminate the photosensitive resin film on the support; delaminating the base film from the photosensitive rein film; exposing the photosensitive resin film; and developing the exposed photosensitive resin film to form a negative-tone pattern.
17.	Weber teaches (Paragraphs [0064-0078]) a base film, the negative-tone photosensitive resin composition of Claim 1 of the present application, and a cover film laminated in that order. Weber teaches (Paragraphs [0064-0078]) delaminating the cover film from the photosensitive resist film according to Claim 4 of the present application to expose the photosensitive resin film; adhering the delaminated face of the photosensitive resist film to laminate the photosensitive resin film on the support; delaminating the base film from the photosensitive rein film; exposing the photosensitive resin film; and developing the exposed photosensitive resin film to form a negative-tone pattern. Weber teaches (Paragraphs [0064-0078]) this layered formation prevents damage to the photoresist layer and prevents sticking of layers together.
18.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn in further view of Kubota to incorporate the teachings of Weber to comprise a photosensitive resist film comprising a base film, a photosensitive resin film formed from the negative-tone photosensitive resin composition, and a cover film in this order and delaminating the cover film from the photosensitive resist film according to Claim 4 of the present application to expose the photosensitive resin film; adhering the delaminated face of the photosensitive resist film to laminate the photosensitive resin film on the support; delaminating the base film from the photosensitive rein film; exposing the photosensitive resin film; and developing the exposed photosensitive resin film to form a negative-tone pattern. Doing so would result in the prevention of photoresist layers from sticking together as well as them from damage, as recognized by Weber.

19.	Regarding Claims 7-8, Ahn in further view of Kubota teaches all of the limitations of the negative-tone photosensitive resin composition of Claim 1 of the present application above. Also, Ahn in further view of Kubota in further view of Weber teaches all of the limitations of Claim 4 of the present application above. Furthermore, Ahn teaches (Paragraphs [0108-0109]) forming a photosensitive resin film on a support, wherein the substrate is composed of glass (i.e. silicon dioxide). However, Ahn in further view of Kubota fails to explicitly teach the support includes a metal surface and the photosensitive resin film is formed on the metal surface.
20.	Weber teaches (Paragraphs [0064-0078]) the support includes a metal surface and the photosensitive resin film is formed on the metal surface, as well as a glass support, such as that taught by Ahn (Paragraph [0109].
21.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn in further view of Kubota to incorporate the teachings of Weber wherein the support includes a metal surface and the photosensitive resin film is formed on the metal surface. Doing so is a functional alternative to the glass supports taught by Ahn, as recognized by Weber.

22.	Regarding Claims 9-10, Ahn in further view of Kubota teaches all of the limitations of the negative-tone photosensitive resin composition of Claim 1 of the present application above. Also, Ahn in further view of Kubota in further view of Weber teaches all of the limitations of Claim 4 of the present application above. Furthermore, Ahn in further view of Kubota fails to explicitly teach the negative-tone pattern is a line-and-space pattern having a line width of 10 μm or less.
23.	Weber teaches (Paragraphs [0100-0102], Table 4) the negative-tone pattern is a line-and-space pattern having a line width of 10 μm or less. Weber teaches (Paragraph [0017]) that it is desirable to have good line-and-space resolution.
24.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn in further view of Kubota to incorporate the teachings of Weber wherein the negative-tone pattern is a line-and-space pattern having a line width of 10 μm or less. Doing so would result in a good line-and-space resolution, as recognized by Weber.

Conclusion
25.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
26.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
27.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737		/DUANE SMITH/                                                                   Supervisory Patent Examiner, Art Unit 1737